Exhibit 12.1 PHARMACYCLICS, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (IN THOUSANDS) Nine Months Ended Fiscal Year Ended June 30, March 31, EARNINGS Pretax loss $ ) $ ) $ ) $ ) $ ) $ ) Plus: Fixed charges (see below) Total earnings (loss) to cover fixed charges ) FIXED CHARGES Interest expense - - - 43 - Amortization of discount on debt - - - 21 - Rental expenses representative of an interest factor Total fixed charges DEFICIENCY OF EARNINGS TO COVER FIXED CHARGES $ ) $ ) $ ) $ ) $ ) $ )
